REDMANN, Judge.
Plaintiff by this appeal seeks increase in quantum of her personal injury judgment for pain and suffering and medical expenses.
A February 3 accident placed a palm-sized bruise just beneath the anterior iliac spine, resulting in tenderness and an antal-gic gait. By April 22 plaintiff’s orthopedist found her motion “essentially normal”, but she continued to complain of pain, especially from weather change or hard housework, which she was able to resume three weeks after the accident. She was discharged at her next following examination on June 17.
Defendants, who had stipulated liability, also stipulated that they would pay one $55 doctor bill. Other proven medical of $186.-76 was awarded, with $1,000 for pain and suffering.
The award, if towards the low end of the range of the trial court’s “much discretion”, C.C. art. 1934(3), was within that discretion.
The judgment is affirmed.